Case 8:19-cv-03487-PJM Document 14 Filed 07/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SPECIALIZED LOAN SERVICING LLC *

 

Case No. 8:19-cv-03487-PJM

Vv.

 

Kreshtool, ESQ. et al.

 

CERTIFICATE OF SERVICE

Thereby certify that on June 26, 2020 , acopy of
ANSWER OF MATTHEW C. BROWNDORF

 

which was electronically filed in this case on June 24, 2020 , was mailed via
first class mail, postage prepaid, to Michael Jay Schrier at Duane Morris, LLP

 

 

505 9th Street, NW, Suite 1000, Washington, DC 20004

 

 

ai
June 26; 2020 LE

Date Signature
Matthew C. Browndorf

 

Printed Name and Bar Number °

18400 Von Karman, 10th Floor

 

 

yo ee ee al led Irvine, CA 92612
____Loseee __ MrokveF Address
JUL 01 2020 mcbrowndorf@plutossama.com
An arvensis] Email Address
U.S, DITRICT GQUAT
“PEROT UANNS (212) 203-6788

 

Telephone Number

 

Fax Number

CertificateofService (06/2016)
Case 8:19-cv-03487-PJM Document 14 Filed 07/01/20 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SPECIALIZED LOAN SERVICING LLC *

 

Case No. 8:19-cv-03487-PJM

Vv.

 

Kreshtool, ESQ. et al.

 

CERTIFICATE OF SERVICE

I hereby certify that on June 26, 2020 , acopy of
ANSWER OF ANDREW R. CORCORAN

 

which was electronically filed in this case on June 24, 2020 , was mailed via
first class mail, postage prepaid, to Michael Jay Schrier at Duane Morris, LLP

 

505 9th Street, NW, Suite 1000, Washington, DC 20004

 

June 26, 2020 | AA CE

 

 

Date Signature

Andrew R. Corcoran

 

Printed Name and Bar Number

 

 

 

3914 Blackthorn Street
Chevy Chase, MD 20815
Address
YW acorcoran@plutossama.com
ee ee 7
Lene seouver Email Address
. (212) 203-6788
JUL 91 2020
Telephone Number
AY Ghumbnaal,.T
U8, STRICT COURT
AE MARYLAND
’ DEPUTY

 

Fax Number

CernficateofService (06/2016)
